                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                        AT GREENVILLE

   RICKY UPCHURCH, as Executor of The                  )
   Estate of JUANITA UPCHURCH, For the                 )
   use and benefit of the next of kin of               )
   CLAYTON UPCHRUCH,                                   )
                                                       )
                           Decedent,                   )
                                                       )
   v.                                                  )    No. 19-CV-00149
                                                       )
   NATIONAL RIFLE ASSOCIATION and                      )
   LIFE INSURANCE COMPANY OF                           )
   NORTH AMERICA,                                      )
                                                       )
                           Defendant.                  )


           ANSWER OF THE NATIONAL RIFLE ASSOCIATION OF AMERICA TO
                       DECEDENT’S AMENDED COMPLAINT


           Defendant the National Rifle Association of America (“Defendant” or “NRA”), by counsel,

  files its Answer to the Decedent’s Amended Complaint and states as follows:

                                           FIRST DEFENSE

           The Amended Complaint fails to state a claim upon which relief can be granted.

                                          SECOND DEFENSE

           In response to the various numbered paragraphs of the Amended Complaint, and without

  waiving any affirmative defenses, Defendant responds as follows:

           1.         Defendant is without sufficient information or belief to admit or deny the

  allegations in the first sentence of Paragraph 1 and, therefore, denies same. In response to the

  allegations in the second sentence of Paragraph 1, Defendant admits that Life Insurance Company

  of North America (“LINA”) issued a group accidental death insurance policy to the National Rifle

  Association of America, Policy Number NRA502002 (the “Policy”), and the decedent was covered
                                                1
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 1 of 8 PageID #: 146
  under the Policy. In response to the allegations in the third sentence of Paragraph 1, the Policy

  speaks for itself. In response to the allegations in the fourth sentence of Paragraph 1, Defendant

  denies the “deck sheet” is attached. By way of further response, the “deck sheet” speaks for itself.

           2.         Defendant is without sufficient information or belief to admit or deny the

  allegations in Paragraph 2 and, therefore, denies same.

           3.         Defendant is without sufficient information or belief to admit or deny the

  allegations in Paragraph 3 and, therefore, denies same.

           4.         Defendant is without sufficient information or belief to admit or deny the

  allegations in Paragraph 4 and, therefore, denies same.

           5.         The accident report speaks for itself.

           6.         Defendant is without sufficient information or belief to admit or deny the

  allegations in Paragraph 6 and, therefore, denies same.

           7.         Defendant is without sufficient information or belief to admit or deny the

  allegations in Paragraph 7 and, therefore, denies same.

           8.         Defendant is without sufficient information or belief to admit or deny the

  allegations in Paragraph 8 and, therefore, denies same. In response to the allegations in the second

  sentence of Paragraph 8, the death certificate speaks for itself.

           9.         The death certificate speaks for itself.

           10.        The October 7, 2014 letter speaks for itself.

           11.        Defendant denies the allegations in Paragraph 11.

           12.        Defendant denies the allegations in Paragraph 12.

           13.        Defendant denies the allegations in Paragraph 13.

           14.        Defendant denies the allegations in Paragraph 14.


                                                     2
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 2 of 8 PageID #: 147
           15.        Defendant denies that Plaintiff is entitled to any of the relief requested in the

  paragraph beginning with “WHEREFORE,” including subparagraphs 1-5.

                                             THIRD DEFENSE

           Plaintiff is not entitled to any of the relief requested. Defendant denies each allegation

  contained in the Amended Complaint not previously expressly admitted, denied, or qualified.

                                           FOURTH DEFENSE

           Plaintiff failed to satisfy the conditions precedent to approval for receipt of benefits under

  the applicable policy and plan document(s) and, therefore, his claims are barred.

                                             FIFTH DEFENSE

           Plaintiff’s claims are barred or limited by the terms and conditions of the plan document(s)

  and the policy. See Policy attached as Exhibit A. Specifically, Plaintiff’s claims are barred by

  the Legal Actions provision, which provides “No such action shall be brought more than 3 years

  (Kansas: 5 years; South Carolina: 6 years) after the time written proof of loss is required to be

  furnished.” Id. Under the policy, written proof of loss must be provided within 90 days after the

  loss: “Written proof, satisfactory to us, must be given to us within 90 days after the date of loss.

  If that is not reasonably possible, we will not deny or reduce any claim if proof is furnished as

  soon as reasonably possible.” Id. Since Mr. Upchurch passed away on August 22, 2014, Plaintiff

  was required to file suit within 3 years and 90 days or November 20, 2017. See a copy of the

  complete claim file attached as Exhibit B, which includes a copy of the death certificate. Plaintiff,

  however, did not file the present action until July 1, 2019, well after November 20, 2017.

           Plaintiff’s claims are further barred by the “Proof of Loss” provision, which requires

  “Written proof, satisfactory to us, must be given to us within 90 days after the date of loss. If that

  is not reasonably possible, we will not deny or reduce any claim if proof is furnished as soon as

  reasonably possible.” See Exhibit A. Here, the decedent passed away on August 22, 2014. See

                                                  3
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 3 of 8 PageID #: 148
  Exhibit B. Under the Proof of Loss provision, Plaintiff was required to provide satisfactory,

  written proof of loss by November 20, 2014. Plaintiff, however, did not initiate the processing for

  the claim of benefits by submitting a claim form for benefits until November 10, 2018, nearly four

  years after the proof of loss deadline. Id.

           Finally, Plaintiff’s claims are barred by the definition of “Accident” and by the exclusion

  for “sickness, disease, bodily or mental infirmity or medical or surgical treatment thereof, or

  bacterial or viral infection, regardless of how contracted.” Under the policy, “Accident” means

  “a sudden, unforeseeable external event which: (1) causes injury to you; and (2) which is not

  contributed to by disease, sickness, mental or bodily infirmity.” See Exhibit A. The policy further

  states “We will pay the applicable Principal Sum stated in the Schedule of Benefits if, within a

  year of an accident covered by the group policy, bodily injuries you suffer as a direct result and

  from no other cause from that accident, result in the loss of your life.” Id. The Certificate of Death

  shows the immediate cause of death was Metastatic Adenoid Cyst Carcinoma. See Exhibit B.

  The other significant conditions contributing to death but not resulting in the underlying cause

  were Atherosclerotic Cardiovascular Disease and Blunt Force Trauma Due to Motor Vehicle

  Collision. Id. Thus, his death was contributed to by disease or sickness and, therefore, excluded

  from coverage under the exclusion for sickness or disease. It also fails to meet the definition of

  Accident under the policy.

                                           SIXTH DEFENSE

           Defendant is not a necessary or proper party to this lawsuit because the Policy is fully

  insured by Life Insurance Company of North America (“LINA”). LINA, without agreeing or

  conceding that Plaintiff is entitled to life insurance benefits, acknowledges that, in the event the

  Court finds Plaintiff is entitled to life insurance benefits, LINA is the responsible party for payment

  of said benefits. Moreover, Defendant was not the claims administrator for Plaintiff’s claim.
                                                4
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 4 of 8 PageID #: 149
           Additionally, Plaintiff’s breach of contract claim against the NRA must fail because the

  NRA is not the insurer on the subject group insurance policy. LINA is the insurer on the group

  policy. The NRA is the merely the policyholder of the group coverage. By the clear terms of the

  group policy and the certificate, the NRA has no obligations to make claims determinations, accept

  premiums, or pay benefits under the policy. Without agreeing or conceding that Plaintiff is entitled

  to life insurance benefits LINA, as the insurer, is the only proper defendant for a breach of contract

  claim. Defendant NRA cannot be liable as an insurer, nor can it be liable for an alleged breach for

  which it has no contractual obligation. Plaintiff’s breach of bad faith claim against the NRA must

  fail because a bad faith action lies only against the insurer as the party to the contract which gives

  rise to the implied covenant of good faith and fair dealing. The NRA cannot be held liable for

  these alleged acts because it was not the insurer under the group contract. The NRA was not

  obligated to process Plaintiff's claim or make payments under the group policy, and thus no implied

  covenant of good faith and fair dealing can be established. Without agreeing or conceding that

  Plaintiff is entitled to life insurance benefits, Plaintiff can only pursue his contract and bad faith

  claims against LINA. For these same reasons, his treble damages claim against the NRA must

  fail.

                                        SEVENTH DEFENSE

           At all times material to the Amended Complaint, Defendant acted in good faith and in

  compliance with the terms and conditions of the plan document(s) and discharged its duties with

  respect to the plan document(s) in the interest of the participants and beneficiaries.

                                         EIGHTH DEFENSE

           To the extent Plaintiff has a claim against Defendant, which Defendant denies, it is limited

  solely to the recovery of any insurance coverage found to be actually due and owing under the

  terms of the applicable insurance policy.
                                                5
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 5 of 8 PageID #: 150
                                           NINTH DEFENSE

           In all matters pertaining to the determination of any life insurance benefits claimed by

  Plaintiff, Defendant did not act arbitrarily, capriciously, or contrary to law, nor did it abuse its

  discretion. To the contrary, Defendant acted in good faith in all respects regarding Plaintiff.

                                           TENTH DEFENSE

           Defendant denies it is guilty of deceptive trade practices or violated the Tennessee

  Consumer Protection Act. Defendant further denies Plaintiff is entitled to treble damages.

                                        ELEVENTH DEFENSE

           Defendant denies any allegation or implication that it caused Plaintiff any damages or

  violated any law. Defendant specifically denies all allegations of proximate and/or legal cause set

  forth against it in the Amended Complaint.

                                         TWELFTH DEFENSE

           Defendant denies that it acted in bad faith in denying Plaintiff’s life insurance claim.

                                      THIRTEENTH DEFENSE

           Defendant denies that it acted in bad faith because there is a genuine dispute about whether

  Plaintiff is entitled to accidental death insurance benefits.

                                      FOURTEENTH DEFENSE

           Plaintiff has not brought this lawsuit in good faith and, therefore, shall be liable to the

  defendant a sum not exceeding twenty-five percent of the amount of loss claimed under the policy

  under Tenn. Code Ann. §56-7-106.

                                        FIFTEENTH DEFENSE

           Plaintiff’s claims are premature because Defendant’s third-party administrator never

  reached a decision on Plaintiff’s claim for accidental death insurance benefits because his family

  and their counsel failed to respond to Defendant’s third-party administrator’s communications and,

                                                 6
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 6 of 8 PageID #: 151
  therefore, it did not receive the necessary documentation requested from Plaintiff to review the

  claim.

                                      SIXTEENTH DEFENSE

           Plaintiff’s Tennessee Consumer Protection Act (“TCPA”) claim is time barred by the

  statute of limitations and/or statute of repose set out in Tenn. Code Ann. §47-18-110.

                                    SEVENTEENTH DEFENSE

           Plaintiff’s TCPA claim also does not comply with Rule 8 of the Federal Rules of Civil

  Procedure because it is merely a conclusory allegation.

                                     EIGHTEENTH DEFENSE

           Defendant specifically reserves its rights under Rules 13, 14, and 15 of the Federal Rules

  of Civil Procedure, including the right to amend this Answer to the extent necessary and to file

  any counterclaim or crossclaim as facts are investigated and developed.

           WHEREFORE, having fully answered, Defendant asks the Court to dismiss this action

  with prejudice, tax the costs to Plaintiff, and award Defendant reasonable attorneys’ fees for the

  defense of this action.




                                                Respectfully submitted,

                                                ROBINSON, SMITH & WELLS, PLLC

                                                By:     s/Marcie K. Bradley
                                                        Marcie K. Bradley, #028222
                                                        633 Chestnut Street, Suite 700
                                                        Chattanooga, TN 37450-1801
                                                        (423) 665-9529
                                                        mbradley@rswlaw.com
                                                        Counsel for Defendant



                                               7
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 7 of 8 PageID #: 152
                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 15, 2020, a copy of the foregoing Answer to Amended
  Complaint was filed electronically. Notice of this filing will be sent by operation of the Court’s
  electronic filing system to all parties indicated on the electronic filing receipt. All other parties
  will be served by regular U.S. Mail. Parties may access this filing through the Court’s electronic
  filing system.

                                 R. Wayne Culbertson, Esq.
                                 Joseph W. McMurray, Esq.
                                 119 W. Market Street
                                 Kingsport, Tennessee 37660


                                                ROBINSON, SMITH & WELLS, PLLC

                                                By:     s/Marcie Kiggans Bradley




                                                8
  4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 31 Filed 01/15/20 Page 8 of 8 PageID #: 153
